Exhibit 10.58




PYRENEES CAPITAL, LLC.

AGREEMENT FOR CONSULTING SERVICES




AGREEMENT made and entered into as of this 1st day of January 2006 (the
“Agreement”), by and between Cord Blood America, Inc. (the “Company”), 9000 West
Sunset Blvd., Suite 400, Los Angeles, CA 90069, and Pyrenees Capital, LLC,
(Consultant), 7766 Firenze Ave, Los Angeles, CA 90046.

WHEREAS, the Company is in the business of Umbilical Cord Blood Banking and
Storage, and

WHEREAS, the Consultant is in the business of providing business advice,
management of product marketing services in the areas of direct to consumer
sales, business to business channel development, strategic alliances, new
product launches and customer service strategy, and the Company believes such
experience is in its best interest to utilize, and

WHEREAS, the Company formally desires to engage Consultant to continue to
provide such services in accordance with the terms and conditions hereinafter
set forth;

Now, therefore, the Company and Consultant agree as follows:

1.

ENGAGEMENT. The Company agrees to engage Consultant and Consultant agrees to
provide business advice, management, and product development and marketing
services to the Company.

2.

TERM. The term of this agreement shall commence on the date hereof and shall
continue for a period of one (1) year, and will automatically renew for a second
(2) year, unless a 60 day written notice of cancellation is provided by either
the Company or the Consultant.

3.

SERVICES. Consultant shall render advice and assistance to the Company on
business related matters (the “Services”) and in connection therewith shall:

(a)

Attend meetings of the Company’s Board of Directors or Executive Committee (s)
when so requested by the Company;

(b)

Attend meetings at the request of the Company and review, analyze and report on
proposed business opportunities;

(c)

Consult with the Company concerning on-going strategic corporate planning and
long-term corporate development policies, including any revision of the
Company’s business plan;

(d)

Consult with, advise and assist the Company in identifying, studying and
evaluating direct to consumer sales, business to business channel development,
strategic





1







--------------------------------------------------------------------------------

alliances, new product launches and customer service strategy proposals,
including the preparation of reports, outlines and studies thereon when
advisable, and assist in negotiations and discussions pertaining thereto;

(e)

Assist the Company in obtaining technical and advisory assistance from other
professionals where necessary or advisable;

(f)

Consult with, advise and assist the Company in the identification and selection
of additional staff, employees and professional advisors and assist the Company
in the evaluation, redeployment and/or retention of existing employees; and

(g)

Provide the Company with advice related to aforementioned activities.

In connection with the Services to be rendered by Consultant, Consultant shall
report to the Board of Directors and CEO of the Company and shall consult with
those individuals on behalf of the Company in connection with its obligations
set forth above. Consultant agrees to make itself available through the services
of its employee, Stephanie Schissler, to evaluate all proposals that relate to
any business undertaken by the Company, subject to the limitations of Section 5
and 7 hereof.

Anything to the contrary herein notwithstanding, it is agreed that the
Consultant’s Services will not include any services that constitute opinions or
performance of work that is in the ordinary purview of a certified public
accountant or attorney or any work that is the ordinary purview of a registered
broker/dealer or in connection with or related to the offer or sale of
securities of the Company in a capital raising transaction.

4.

COMPENSATION.

The Company shall cause to be issued to the Consultant, as a retainer for
services rendered and for entering into this agreement, $10,000 per month. In
addition, Ms. Schissler will receive stock option incentives as per Schedule A
for rendering the services on behalf of Consultant.

(a)

All reasonable out-of-pocket expenses incurred by the Consultant in the
performance of the Services to be incurred hereunder shall be borne by the
Company and paid upon submission of appropriate documentation thereof, provided,
however, the expenses are within the Company’s budget which is to be provided to
the Consultant by the Chief Financial Officer. Out of pocket expenses include
marketing materials, postage, travel, advertising advances, and other expenses
pertaining directly to the Company or any of its subsidiaries.

5.

BEST EFFORTS BASIS. Subject to Section 7 and the last sentence of Section 5
hereof, the Consultant agrees that it will at all times faithfully and to the
best of its experience, ability and talents perform all the duties that may be
required of it pursuant to the terms of this Agreement. The Company specifically
acknowledges and agrees, however, that the Services to be rendered by Consultant
shall be conducted on a “best-efforts” basis , provided, however, that
Consultant cannot and does not guarantee that its





2







--------------------------------------------------------------------------------

efforts will have any impact on the Company’s business or that any subsequent
corporate improvement will result from Consultant’s efforts.

6.

COMPANY’S RIGHT TO APPROVE TRANSACTION. The Company expressly retains the right
to approve, in its sole discretion, each and every transaction introduced by
Consultant that involves the Company as a party to any agreement. Consultant and
the Company mutually agree that Consultant is not authorized to enter any
agreement on behalf of the Company.

7.

NON-EXCLUSIVE SERVICES. The Company understands that Consultant is currently
providing certain advisory and business development services to other
individuals and entities and agrees that Consultant is not prevented or barred
from rendering services of the same nature or a similar nature to any other
individuals or entities and acknowledges that such Services may from time to
time conflict with the timing of and the rendering of Consultant’s services. In
addition, Consultant understands and agrees that the Company shall not be
prevented or barred from retaining other persons or entities to provide services
of the same or similar nature as those provided by Consultant. Notwithstanding
anything else to the contrary in this Section 7, Consultant may not, during the
term of this Agreement, accept or engage in any position or provide any services
in any circumstance known by Consultant to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise, or in any company,
person or entity that is, directly or indirectly, in competition with the
business of the Company or its affiliates.

8.

INFORMATION REGARDING COMPANY. Consultant represents and warrants that it has
received copies of the Company’s financial statements, all reports filed with
the Securities and Exchange Commission and such other disclosure documents as
requested by Consultant (collectively, the “Disclosure Documents”). Consultant
represents that it has read the Disclosure Documents and has reviewed all such
information with its legal, financial and investment advisors to the extent it
deemed such review necessary or appropriate. Because of the Company’s financial
condition and other factors, the receipt of capital stock of the Company as
compensation under this Agreement involves a high degree of risk, including the
risks that such stock may substantially decrease in value or have no value.
Consultant acknowledges and accepts that risk. As a result, Consultant is
cognizant of the financial condition and operations of the Company, has
available full information concerning its affairs and has been able to evaluate
the merits and risks of being compensated in common stock of the Company.
Consultant represents and warrants to the Company that it has received from the
Company and has otherwise had access to all information necessary to verify the
accuracy of the information in the Disclosure Documents.

9.

CONSULTANT NOT AN AGENT OR EMPLOYEE. Consultant’s obligations under this
Agreement consist solely of the services described herein. In no event shall
Consultant be considered to be acting as an employee or agent of the Company or
otherwise representing or binding the Company. For the purposes of this
Agreement, Consultant is independent contractor. All final decisions with
respect to acts of the Company or its affiliates, whether or not made pursuant
to or in reliance on information





3







--------------------------------------------------------------------------------

or advice furnished by Consultant hereunder, shall be those of the Company or
its affiliates and Consultant shall, under no circumstances, be liable for any
expenses incurred or losses suffered by the Company as a consequence of such
actions. Consultant agrees that all of its work product relating to the Services
to be rendered pursuant to this agreement shall become the exclusive property of
the Company. The parties acknowledge that the Services provided by Consultant
hereunder are not in connection with the offering or sale of securities of the
Company in a capital raising transaction, or to directly or indirectly promote
or create a market for Company’s securities.

10.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Consultant, each such representation and warranty being deemed to be
material, that:

(a)

The Company will cooperate fully and timely with consultant to enable Consultant
to perform its obligations under this Agreement;

(b)

The Board of Directors and the Audit Committee of the Company in accordance with
applicable law has duly authorized the execution and performance of this
Agreement by the Company;

(c)

The performance by the Company of this Agreement will not violate any applicable
court decree, law or regulation nor it will violate any provision of the
organizational documents of the Company or any contractual obligation by which
the Company may be bound;

(d)

Because Consultant will rely upon information being supplied it by the Company,
all such information shall be true, accurate, complete and not misleading, in
all material respects;

(e)

The shares of common stock of the Company to be issued to Ms. Schissler, if and
when issued, will be duly and validly issued, fully paid, and non-assessable;

(f)

The Company will act diligently and promptly in reviewing materials submitted to
it by Consultant to enhance timely distribution of such materials and will
inform Consultant of any inaccuracies contained therein prior to dissemination;

(g)

The Services to be provided by Consultant to the Company hereunder are not in
connection with or related to the offer or sale of securities of the Company in
a capital raising transaction.

11.

REPRESENTATIONS AND WARRANTIES OF CONSULTANT. By virtue of the execution hereof,
and in order to induce the Company to enter into this Agreement, Consultant
hereby represents and warrants to the Company as follows:

(a)

It has full power and authority to enter into this Agreement, to enter into a
consulting relationship with the Company and to otherwise perform this Agreement
in the time and manner contemplated;





4







--------------------------------------------------------------------------------

(b)

It has the requisite skill and experience to perform the services and to carry
out and fulfill its duties and obligations hereunder;

(c)

The Services to be provided by Consultant to the Company hereunder are not in
connection with or related to the offer or sale of securities of the Company in
a capital raising transaction, or to directly or indirectly promote or create a
market for Company’s securities.

(d)

Consultant is not an affiliate of or associated with any broker-dealers or
associated with any finders.

12.

LIABILITY OF CONSULTANT. In furnishing the Company with management advice and
other services as herein provided, Consultant shall not be liable to the Company
or its creditors for errors of judgment or for anything except malfeasance or
gross negligence in the performance of its duties or reckless disregard of the
obligations and duties under the terms of this Agreement. It is further
understood and agreed that Consultant may rely upon information furnished to it
reasonably believed to be accurate and reliable and that, except as set forth
herein in the first paragraph of this Section 12, Consultant shall not be
accountable for any loss suffered by the Company by reason of the Company’s
action or non-action on the basis of any advice, recommendation or approval of
Consultant.

The parties further acknowledge that Consultant undertakes no responsibility for
the accuracy of any statements to be made by management contained in press
releases or other communications, including, but not limited to, filings with
the Securities and Exchange Commission and the National Association of
Securities Dealers, Inc.

13.

CONFIDENTIALITY. Until such time as the same may become publicly known,
Consultant agrees that any information provided it by the Company, of a
confidential nature will not be revealed or disclosed to any person or entities,
except in the performance of this Agreement, and upon completion of the term of
this Agreement and upon the written request of the Company, any original
documentation provided by the Company will be returned to it. Consultant will,
where it deems necessary, require confidentiality agreements from any associated
persons where it reasonably believes they will come in contact with confidential
material information of the Company.

14.

NOTICE. Any notice or demand required or permitted to be given under this
Agreement shall be in writing and shall be deemed effective upon (a) the
personal delivery thereof, (b) if mailed, three (3) days after having been
deposited in the United States mails, postage prepaid, and addressed to the
party to whom it is directed at the address set forth on the first page of this
Agreement; or (c) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
to the address set forth on the first page of this Agreement, or such other
address as a party may specify in accordance with the notice provisions of this
paragraph.

15.

SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors, and assigns, including, without
limitation,





5







--------------------------------------------------------------------------------

any corporation which may acquire all or substantially all of the Company’s
assets and business or into which the Company may be consolidated or merged and
on Consultant and its heirs and administrators. The Company may assign this
agreement to any successor in interest of the Company with the prior written
consent of Consultant. Consultant may not sell, assign, transfer, convey, pledge
or encumber this Agreement or its right, title or interest herein, without the
prior written consent of the Company, this Agreement being intended to secure
the personal services of Consultant.

16.

TERMINATION. Consultant agrees that the Company may terminate this Agreement at
any time by providing 60 days prior written notice of termination to Consultant.
Any notice of termination shall be effective, 60 days from receipt in accordance
with Section 14 hereof. The Company agrees that Consultant may terminate this
Agreement at any time by providing 60 days prior written notice of termination
to the Company. Any notice of termination shall be effective, 60 days from
receipt in accordance with Section 14 hereof.

17.

APPLICABLE LAW. This Agreement shall be deemed to be a contract made under the
laws of the State of California, and for all purposes shall be construed in
accordance with the laws of said state without regard to conflict of laws or
principles.

18.

ARBITRATION. Any dispute or disagreement arising between the parties hereto in
connection with this Agreement, which is not settled to the mutual satisfaction
of the parties within thirty (30) days (or such longer period as may be mutually
agreed upon) from the date that either party informs the other in writing that
such dispute or disagreement exists, shall be submitted to arbitration in Las
Angeles, California to a member of the American Arbitration Association (“AAA”)
to be mutually appointed by the parties (or, in the event the parties cannot
agree on a single such member, to a panel of three members selected in
accordance with the rules of the AAA). The dispute or disagreement shall be
settled in accordance with the Commercial Arbitration Rules of the AAA and the
decision of the arbitrator(s) shall be final and binding upon the parties and
judgment may be obtained thereon in a court of competent jurisdiction. The
prevailing party shall be entitled to recover from the other party the fees and
expenses of the arbitrator(s) as well as reasonable attorneys’ fees, costs and
expenses incurred by the prevailing party.

The Company and Consultant each;

(i)

Agree that any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in California State District
Court, or in the United States District Court for the State of California,

(ii)

Waive any objection which the Company or Consultant may have now or hereafter to
the venue of any such suit, action, or proceeding, and

(iii)

Give irrevocable consent to the jurisdiction of the California State District
Court, and the United States District Court for the Sate of California in any
such suit, action or proceeding.





6







--------------------------------------------------------------------------------

19.

OTHER AGREEMENTS. This Agreement supersedes all prior understandings and
agreements between the parties. This Agreement may not be amended orally, but
only by writing signed by the parties hereto.

20.

NON-WAIVER. No delay or failure by either party in exercising any right under
this Agreement, and no partial or single exercise of that right shall
constitutes a waiver of that or any other right.

21.

HEADING. Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.

22.

COUNTERPARTS. This Agreement may be executed in two counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

23.

CONTRACT ACCEPTANCE. This agreement shall become null and void if not accepted
by the Company no later than, 2:00 P.M. EST January 3, 2006.

In Witness Whereof, the parties hereto have executed this Agreement the day and
year first above written.

Cord Blood America, Inc.










By:_________________________________________

Matthew L. Schissler, Chief Executive Officer













By: _________________________________________

Sandra Smith, Chief Financial Officer










Pyrenees Capital, LLC










By: _________________________________________

Stephanie Schissler




Title: _______________________








7





